Citation Nr: 1536600	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-31 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right leg.

2.  Entitlement to service connection for peripheral neuropathy of the left leg.


REPRESENTATION

Appellant represented by:	Amy K. Hart, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to September 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2011, the Veteran testified at a hearing held at the RO before another Veterans Law Judge (VLJ).  A transcript of the hearing is included in the electronic claims file.  

In September 2013, the Board remanded the appeal for further development.  In accordance with the remand directives, the AMC obtained the private medical records (PMRs) of Dr. D., scheduled a VA examination, and readjudicated the Veteran's claim.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In July 2014, the Veteran was notified that the VLJ who conducted his August 2011 hearing was no longer employed by the Board, and was afforded the opportunity for a new hearing.  He requested a new hearing.   

In September 2014, the Board remanded the appeal in order to afford the Veteran with his requested hearing.

In April 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). 

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the RO's last readjudication of the claims without a waiver of RO jurisdiction.  However, as the claims adjudicated below are being granted, the Board finds there is no risk of prejudice to the Veteran from proceeding without the waiver.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case must consider the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of whether there was clear and unmistakable error (CUE) in a November 1990 rating decision as to a claim for service connection for a back disability has been raised by the record but has not been adjudicated by the AOJ.  See April 2015 hearing transcript.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Peripheral neuropathy of the right leg is related to service.

2.  Peripheral neuropathy of the left leg is related to service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of entitlement to service connection for peripheral neuropathy of the right leg have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).
2.  The criteria for the establishment of entitlement to service connection for peripheral neuropathy of the left leg have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable disposition of the claims for service connection for peripheral neuropathy of the legs, all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Analysis

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  Service connection is available for certain types of peripheral neuropathy as presumptively associated with exposure to certain herbicide agents under 38 C.F.R. §§ 3.307 and 3.309. Early-onset peripheral neuropathy (formerly "acute and subacute peripheral neuropathy") is capable of presumptive service connection, but must manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  38 C.F.R. §§ 3.307(a)(6)(ii) , 3.309(e) (amended effective September 6, 2013). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  In December 2013, the National Academy of Sciences issued Veterans and Agent Orange: Update 2012 (Update 2012), which stated that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy).  

However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In this regard, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Due consideration must be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. §§ 1154(a).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities, documented, for example, on VA examination in January 2014.  VBMS Entry January 30, 2014.

To address the matter of presumptive service connection based on herbicide exposure, the record is clear that the Veteran served in Vietnam.  His DD Form 214 shows that he was awarded the Vietnam Service Medal with one silver and one bronze star, the Vietnam Campaign Medal, and the Vietnam Gallantry Cross with palm.  Personnel records show that the Veteran served in Vietnam from September 2, 1967 to August 27, 1968, and June 30, 1970 to June 1, 1971.  However, presumptive service connection is not warranted as there is no indication of early-onset peripheral neuropathy manifest to a degree of 10 percent or more within a year after the Veteran's last herbicide exposure.  Manifestations of peripheral neuropathy were not documented in the service treatment records (STRs).  Further, as noted by various physicians throughout the course of the appeal, peripheral neuropathy first manifested around 2008.  See, e.g., January 2014 VA examination report.

Rather, the Veteran asserts his peripheral neuropathy is related to his presumed herbicide exposure based on direct causation.  See, e.g., April 2015 hearing testimony.  The record contains numerous medical opinions in this regard.

In December 2009, a VA treating provider diagnosed peripheral neuropathy of the legs.  She noted that the exact etiology was unknown, however, with the Veteran's Agent Orange exposure, it was "as likely as not" that the neuropathy was due to exposure to herbicides.  VBMS Entry January 25, 2010, p. 3/20.

In June 2010, the Veteran's private neurologist, Dr. D., submitted a letter stating he had conducted a general medical examination, a comprehensive neurological examination, and electromyography (EMG) testing.  He recounted the Veteran's personal medical history, family medical history, and noted his exposure to herbicides in service.  He diagnosed the Veteran with, "idiopathic progressive sensory motor axonal peripheral neuropathy," and opined, "I believe it is at least as likely as not that his Agent Orange exposure in Vietnam was a contributing or causative factor of his development of peripheral neuropathy."  VBMS Entry July 21, 2011.

In August 2011, Dr. D. submitted a follow-up letter providing a rationale for his June 2010 conclusions.  He stated,

I made that statement based on the absence of any other explanation for his development of peripheral neuropathy, his absence of other risk factors for development of peripheral neuropathy, his absence of any known family history of peripheral neuropathy, and the known association of exposure to dioxins and the subsequent development of peripheral neuropathy. The peripheral neuropathy associated with dioxin exposure has been characterized primarily as an axonal peripheral neuropathy, predominantly sensory, sometimes associated with erectile dysfunction. [The Veteran's] condition corresponds with this.  VBMS Entry April 23, 2015.

Dr. D. further stated that he had reviewed the literature, and had not found "any defined period of time following exposure after which a dioxin-induced peripheral neuropathy could or could not become symptomatic or clinically significant."  Id.

In the Board's September 2013 remand, the Board noted that the EMG performed by Dr. D. was not of record.  The Board also referenced a September 2008 EMG  performed by VA outpatient services in Tulsa, Oklahoma  indicating that the Veteran's symptoms, particularly in the right leg, could be attributed to various conditions, including peripheral neuropathy, lumbosacral plexopathy, or sciatic neuropathy, and noted that Dr. D. had not discussed this report.  The appeal was remanded to obtain the full records of Dr. D. and a VA medical opinion.  VBMS Entry September 30, 2013.
 
In October 2013, Dr. D. conducted additional EMG testing and submitted the results.  The June 2010 EMG results were also submitted.  Based on this testing and further examination, Dr. D. diagnosed, "sensory motor axonal peripheral neuropathy with the evidence favoring dioxin exposure as the most likely etiology."  Addressing the Board's September 2013 concerns, Dr. D. stated,  

Lumbosacral radiculopathy is a very different disorder than peripheral neuropathy as you know and our testing has not indicated any evidence of lumbosacral radiculopathy. In fact my EMG testing on his right leg on June 15, 2010 clearly documented the presence of sensory motor axonal peripheral neuropathy that had progressed compared to previous study done by another provider in 2008. I specifically noted that there was no evidence of lumbosacral radiculopathy at that time. The neuropathy continues to slowly ascend and he has started to notice it just a little bit occasionally in his fingertips.  VBMS Entry November 4, 2013.

In January 2014, a VA examination was conducted pursuant to the Board's September 2013 remand.  The examiner provided a negative nexus opinion.  As rationale, the examiner stated, " per VA guidelines peripheral neuropathy must be at least 10 percent disabling within one year of exposure to herbicides. Veteran's condition does not fulfill this criteria, as his condition did not manifest until more than 30 years after the exposure. Therefore, his neuropathy is due to factors other than the service /and or exposure to agent orange."  VBMS Entry January 30, 2014.

In April 2014, Dr. D. submitted a report summarizing his earlier findings as above.  He again opined that it was more likely than not that the Veteran's peripheral neuropathy was related to service due to the fact that the Veteran's type of peripheral neuropathy, axonal peripheral neuropathy, has been scientifically associated with dioxin exposure.  He again discussed his finding that he had been unable to identify any other likely cause of the Veteran's peripheral neuropathy.  VBMS Entry April 23, 2015.

In April 2014 another private treating provider, Dr. S., submitted a report.  Dr. S. stated, "extensive neurological testing has revealed a diagnosis of peripheral neuropathy from Agent Orange. No evidence of lumbosacral radiculopathy. No evidence of nerve entrapment or plexus lesion. All testing has pointed towards a peripheral neuropathy from exposure to Agent Orange."  VBMS Entry April 23, 2015.

In April 2015, Dr. C., a spine specialist, reviewed prior medical records and conducted testing of the Veteran's spine.  He opined, "the findings on today's examination support findings at recent EMG that suggest the patient's lower extremity symptoms are more consistent with peripheral neuropathy than with degenerative spondylosis."   VBMS Entry July 13, 2015.

In June 2015, a VA examination was conducted.  The examiner did not offer a nexus opinion, but reiterated the finding that no evidence of early-onset peripheral neuropathy was found during the Veteran's Vietnam service or within one year of his last date of exposure.  Virtual VA Entry June 3, 2015.

In June 2015, Dr. D. submitted another report.  He explained,

Peripheral neuropathy is caused by damage to the nerves. The types of nerve damage that can result in peripheral neuropathy can include metabolic disturbances such as can be seen in diabetics and people with malnutrition, a variety of autoimmune and inherited conditions or exposure to toxic chemicals known to induce neuropathy. These can include chronic exposure to high levels of alcohol, certain types of chemotherapy, certain medications and certain environmental/occupational chemicals. Among the chemical exposures known to increase the risk of development of peripheral neuropathy, dioxin (also known as Agent Orange) has been described. Low back problems caused by pinched nerves can produce symptoms that mimic peripheral neuropathy but this type of  problem does not actually cause peripheral neuropathy. I have examined and tested [the Veteran] exhaustively [and it has been] definitively determined that he has peripheral neuropathy, unrelated to any spinal/back problems he has had. I searched diligently for any potential source of his neuropathy.  The only risk factor I was ever able to identify was his exposure to dioxin in Vietnam during his service in the United States Armed Forces. Due to the absence of any other identifiable cause, I have determined that it is considerably more likely than not that his exposure to dioxin in Vietnam is etiologically related to his development of peripheral neuropathy.  VBMS Entry July 13, 2015.

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for peripheral neuropathy of the legs.

The probative value of the January 2014 VA examiner is diminished by the fact that the examiner merely determined the Veteran was not eligible for presumptive service connection based on herbicide exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding most of the probative value of a medical opinion comes from its reasoning.)  The June 2015 VA examiner did not offer any nexus statement, and also offered findings pertinent only to presumptive service connection.  

By contrast, the private medical opinions are adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The physicians based their conclusions on an examination of the claims file, an examination of the Veteran, the Veteran's personal and family medical history, the Veteran's diagnostic reports, and medical literature.  They  provided extensive rationales for the conclusions reached.  The private examiners, particularly Dr. D., have addressed the Board's concerns in the September 2013 remand.

The Board has considered the National Academy of Sciences' findings regarding chronic peripheral nervous system disorders.  However, the Update 2012 was not specific to axonal peripheral neuropathy, the Veteran's type of neuropathy.  Moreover, the law is clear that an appellant is not precluded from establishing service connection with proof of actual direct causation.  See, e.g., Combee, 34 F.3d at 1042.

At a very minimum, the evidence is in equipoise in showing that the Veteran has a peripheral neuropathy of the legs which is as likely as not due to active service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

The Board expresses no opinion regarding the severity of the Veteran's disorders.  The RO will assign appropriate disability ratings and effective dates on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for peripheral neuropathy of the right leg is granted.

Service connection for peripheral neuropathy of the left leg is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


